Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification is not presented with the required line spacing. The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Appropriate correction is required.

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the line spacing for every page of the specification needs to be at least 1.5 or double spaced, as noted above.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

The lengthy specification (i.e. currently 24 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ning (U.S. Patent 8,873,167 B2).

With respect to claim 1, Ning discloses the claimed invention (as noted for example in Figure 1; in column 2, lines 3-54, especially noting lines 41-47 and 52-53; column 4, lines 43-64; and in Table 1 of column 5, for Example 1) of a wide-angle lens, comprising: a front group (L1, L2, L3); an aperture (STO); a rear group (L4, L5, L6); and an infrared cut filter (note col. 4, lines 63-64) arranged in order from an object side to an image side, wherein in the front group, at least a first lens (L1) and a second lens (L2) are arranged in order from a side closest to the object side to the image side, the first lens is a negative meniscus lens (Note Figure 1 and Table 1, of Example 1) of which a lens surface on the image side is a concave curved surface (S2), the second lens (L2) is a negative lens (see Figure 1 and Table 1 for Example 1) of which a lens surface on the image side is a concave curved surface (S4), and an anti-reflection layer (as noted for example in col. 2, lines 42-47) having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm (please note that the visible spectrum range is about 380-750nm; and the near IR is up to 850nm; which the anti-reflective layer is placed in a system that also utilizes an infrared filter, so the whole system works within the visible to IR wavelength range, which includes 430-850nm) is provided on at least the lens surface of the first lens (L1) on the image side. Please especially note in column 2, lines 38-47.

With respect to claim 4, the wide-angle lens according to claim 1, wherein in the front group, at least the first lens (L1), the second lens (L2), and a third lens (L3) are arranged in order from the side closest to the object side to the image side. Please note at least Figure 1, for example.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama (U.S. Patent Pub. 2016/0077313 A1) in view of Nakamura (WO 2015-159592 A1).

With respect to claim 1, Komiyama discloses the claimed invention of a wide-angle lens (as noted in Figure 1A and on pages 2-3, paragraphs [0030] to [0040]), comprising: a front group (110, 120, 130); an aperture (190); a rear group (140, 150, 160); and an infrared cut filter (181) arranged in order from an object side to an image side, wherein in the front group, at least a first lens (110) and a second lens (120) are arranged in order from a side closest to the object side to the image side, the first lens (110) is a negative meniscus lens (see Figure 1A, for example) of which a lens surface on the image side is a concave curved surface (2), the second lens (120) is a negative lens (see Figure 1 for example) of which a lens surface on the image side is a concave curved surface(4). Komiyama thereby discloses all of the structural elements, except for providing an anti-reflection layer having a reflectance of 1.5% or less in a wavelength range from 430 nm to 850 nm is provided on at least the lens surface of the first lens (110) on the image side. Nakamura teaches explicitly providing an anti-reflection layer with reflectivity less than 1.5% for at least the spectrum range of 450-800nm in an imaging lens system having 4-6 lenses and an aperture stop, which is the same as Komiyama’s invention, i.e. wide-angle lens. Since “ghost-imaging” in imaging lens systems is very well known to one of ordinary skill in the art at the time of the effective file date of the present claimed invention, and Nakamura verifies this teaching. It would have been obvious to provide the anti-reflection layer from the imaging lens system of Nakamura into the lens system of Komiyama, for the known purpose of eliminating “ghost-imaging” in the imaging lens system to improving the image quality.

With respect to claim 4, the wide-angle lens according to claim 1, wherein in the front group, at least the first lens (110), the second lens (120), and a third lens (130) are arranged in order from the side closest to the object side to the image side. Please note Figure 1A for example.

With respect to claim 7, the wide-angle lens according to claim 4, wherein the front group includes the first lens (110), the second lens (120), and the third lens (130) arranged in order from the object side to the image side, the rear group includes a fourth lens (140), a fifth lens (150), and a sixth lens (160) arranged in order from the object side to the image side, the third lens (130) is a positive lens of which a lens surface on the image side is a convex curved surface (6), the fourth lens (140) is a positive lens of which a lens surface on the image side is a convex curved surface (9), the fifth lens (150) is a negative lens of which a lens surface on the image side is a concave curved surface (11), the sixth lens (160) is a biconvex lens (note Figure 1A for example) of which a lens surface on the object side (11) and a lens surface on the image side (12) are convex curved surfaces (note Figure 1A), the second lens (120), the third lens (130), the fifth lens (150), and the sixth lens (160) are plastic lenses (please note on page 3, paragraphs [0036]; [0037]; [0039] and [0040]), the fourth lens (140) is a glass lens (page3, paragraph [0038]), and the fifth lens (150) and the sixth lens (160) configure a cemented lens in which the lens surface of the fifth lens (150) on the image side and the lens surface of the sixth lens on the object side are cemented (note Figure 1A, for example).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/955,781 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claimed invention and the reference application claimed invention are but obvious variations of each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As noted in the recited claims of both applications, there is recited a wide-angle lens with a front lens group, an aperture, a rear lens group and an infrared cut filter from an object side to an image side, wherein there are a first, second, third, fourth, fifth and six lenses, and an anti-reflection layer with specific characteristics. Further, the conditional expressions are all the same as well, with respect to SAG values.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/955,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application claimed invention and the reference application claimed invention are but obvious variations of each other.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As noted in the recited claims of both applications, there is recited a wide-angle lens with a front lens group, an aperture, a rear lens group and an infrared cut filter from an object side to an image side, wherein there are a first, second, third, fourth, fifth and six lenses, and an anti-reflection layer with specific characteristics. Further, the conditional expressions are all the same as well, with respect to SAG values. Please note the respective claims of each application.

Allowable Subject Matter
Claims 2, 3, 5, 6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND a proper and approved Terminal Disclaimer is filed for each of the applications in the obviousness-type double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or fairly suggest the claimed invention of claims 2, 3, 5, 6 and 8-11, wherein conditional expressions must be met. Though the conditional expressions all recite SAG values, which is related to design of the lens system, and it is fairly obvious to choose SAG values appropriate for a lens system, it does not mean that the conditions recited in the claimed invention are well known combined with the structural limitations. In other words, an inventor must still place specific SAG range values on specific lens surfaces, which are in turn placed specifically according to structural limitations. It is not considered to be an obvious teaching just to know SAG values exist for aspheric or free-form lenses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukaya et al (U.S. Patent Pub. 2017/0090071 A1) is directed to antireflection layers for optical systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN A LESTER/Primary Examiner
Art Unit 2872